09/22/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0129


                                 No. DA 21-0129


IN THE MATTER OF:

T. R. S.,

             Respondent and Appellant.


                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including October 24, 2022, within which to prepare, file, and serve its

response brief.




BF                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         September 22 2022